            Case 3:19-cv-05372-RBL Document 48 Filed 07/03/19 Page 1 of 3



 1                                                    HON. JUDGE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                           WESTERN DISTRICT OF WASHINGTON

10                                         AT TACOMA

11   ALLSTATE INSURANCE COMPANY,                  Case No. 3:19-cv-05372-RBL
     ALLSTATE PROPERTY & CASUALTY
12   INSURANCE COMPANY, ALLSTATE
     INDEMNITY COMPANY, and
13   ALLSTATE FIRE & CASUALTY                     ORDER ON PLAINTIFFS’ RENEWED
     INSURANCE COMPANY,                           MOTION TO FOR SANCTIONS AND
14                                                FINDING OF CONTEMPT AGAINST
                   Plaintiffs,                    ANDREW JACOBS
15
            v.
16
     TACOMA THERAPY, INC., TACOMA
17   REHABILITATION THERAPY, INC.,
     P.S., ANDREW JACOBS, MELANIE
18   JACOBS, NANDY, INC., NATHAN
     LEMINGS AND JANE DOE LEMINGS,
19   husband and wife, and the marital property
     thereof, THE LAW OFFICE OF
20   MCLAUGHLIN & ASSOCIATES, INC.,
     WESLEY MCLAUGHLIN AND JANE
21   DOE MCLAUGHLIN, husband and wife,
     and the marital property thereof, DIRECT
22   SOLUTIONS MARKETING, INC., DOES
     1-100 and ROES 101-200,
23
                   Defendants.
24

25          COMES NOW this Court, having considered the following:
26          1.     Plaintiffs’ Renewed Motion for Sanctions and Finding of Contempt Against

27   Andrew Jacobs.




      ORDER FOR CONTEMPT AND FOR
      SANCTIONS - 1
             Case 3:19-cv-05372-RBL Document 48 Filed 07/03/19 Page 2 of 3



 1          2.      The Declaration of Mark Melter in support of Plaintiffs’ Renewed Motion for

 2   Sanctions and Finding of Contempt Against Andrew Jacobs;
            3.      No response from Andrew Jacobs;
 3
            4.      The pleadings on record;
 4
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
 5
            Plaintiffs Allstate Insurance Company, et al., have demonstrated that Mr. Jacobs has
 6   failed to respond to Plaintiffs’ postjudgment debtor interrogatories and requests for production
 7   and that such failure was not substantially justified and that no other circumstances make an
 8   award of expenses unjust. Under Federal Rule of Civil Procedure 37(d)(3), this Court is required

 9   to sanction Mr. Jacobs in the amount of Plaintiffs’ reasonable expenses including attorney fees.
     Plaintiffs are directed to submit a bill of fees and costs associated with their attempts to obtain
10
     production from Mr. Jacobs including their motion to compel, motions for sanctions, and non-
11
     duplicative costs associated with appearing for Mr. Jacobs’ examination.
12          Plaintiffs have also demonstrated that Mr. Jacobs should be held in civil contempt for
13   failing to comply with prior orders of this Court requiring him to respond fully to Plaintiffs’
14   debtor discovery and to appear for an examination on June 14, 2019. First, the prior orders of

15   this Court on these matters were clear and ambiguous. Magistrate Judge Fricke’s Order of April
     1, 2019, clearly and unambiguously compelled Mr. Jacobs to respond fully to Plaintiffs’ debtor
16
     interrogatories and requests for production within ten days. Dkt. # 19. Likewise, this Court’s
17
     Order of April 17, 2019, clearly and unambiguously required Mr. Jacobs to appear for an
18   examination on June 14, 2019. Dkt. # 35. Both of these orders were properly served on Mr.
19   Jacobs at his last known address. Dkt. ## 17, 35. Plaintiffs served a subpoena on Mr. Jacobs
20   that further notified him of the examination date, time, and location. Dkt. # 42. Second,

21   Plaintiffs have established that Mr. Jacobs has not responded to their judgment debtor written
     discovery and failed to appear for his examination on June 14, 2019. Third, Plaintiffs have
22
     demonstrated the absence of evidence indicating that Mr. Jacobs has been “reasonably diligent
23
     and energetic in attempting to accomplish what was ordered.” Indeed, despite the patience of
24
     this Court, Mr. Jacobs appears to have done nothing to comply with his legal obligations to
25   Plaintiffs. Civil contempt is warranted to ensure compliance with the authority of this Court
26   and to ensure that Plaintiffs receive the postjudgment discovery to which they are entitled and
27   which is specifically contemplated by the Federal Rules of Civil Procedure.



      ORDER FOR CONTEMPT AND FOR
      SANCTIONS - 2
                Case 3:19-cv-05372-RBL Document 48 Filed 07/03/19 Page 3 of 3



 1          This Court hereby holds Mr. Jacobs in civil contempt and fines him in the amount of

 2   $250 per day, backdated to June 14, 2019, until he responds in full to Plaintiffs’ judgment debtor
     discovery and sits for an examination. This Court further orders that Mr. Jacobs appear at a
 3
     hearing on July 31, 2019, at 11:00 a.m. to show cause why a warrant should not be issued for
 4
     his arrest as a means of ensuring compliance with this Court’s orders and Plaintiffs’ requests
 5
     for postjudgment discovery. This Court will issue a new examination date for Mr. Jacobs at that
 6   hearing.
 7                                      NOTICE TO PARTIES
 8          FAILURE TO COMPLY WITH THIS ORDER MAY SUBJECT YOU TO
 9
     CONTEMPT OF COURT AND FAILURE TO COMPLY MAY RESULT IN AN
10
     ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEYS’ FEES
11
     INCURRED BY PLAINTIFFS IN THIS ACTION.
12

13          DATED this 3rd day of July, 2019.

14

15
                                                           A
                                                           Ronald B. Leighton
                                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27



      ORDER FOR CONTEMPT AND FOR
      SANCTIONS - 3
